CaseCase: 19-30795   Document:
     6:18-cv-00675-MJJ-PJH     00515741638
                           Document  30 Filed Page: 1 Page
                                              02/11/21 Date Filed:
                                                            1 of 102/11/2021
                                                                   PageID #: 911




                        United States Court of Appeals
                                        FIFTH CIRCUIT
                                     OFFICE OF THE CLERK
  ġ                        ġ                                    ġ
  LYLE W. CAYCE            ġ                                            TEL. 504-310-7700
  CLERK                    ġ                                         600 S. MAESTRI PLACE,
                           ġ                                                 Suite 115
                                                                    NEW ORLEANS, LA 70130

                                   February 11, 2021
 MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
          No. 19-30795         New Falls v. LaHaye
                               USDC No. 6:18-CV-675
                               USDC No. 6:18-CV-1093

 The court has granted appellant's unopposed Letter request to
 reinstate the appeal pursuant to 5th Cir. R. 42.4.




                                         Sincerely,
                                         LYLE W. CAYCE, Clerk



                                         By: _________________________
                                         Dantrell L. Johnson, Deputy Clerk
                                         504-310-7689


 Mr. Mark C. Landry
 Mr. Tony R. Moore
 Mr. Thomas Edward St. Germain




      16-51592 - #205 File 02/11/21 Enter 02/11/21 15:11:31 Main Document Pg 1 of 1
